Citation Nr: 0736829	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-24 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for rheumatic heart 
disease, which is currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. M. Wagman






INTRODUCTION

The veteran had active military service from March 1944 to 
December 1945

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an April 2004 rating decision by 
the Montgomery, Alabama Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for an increased evaluation for rheumatic 
heart disease rated as 30 percent disabling. 

During the pendency of the appeal, the RO granted an 
increased evaluation of 60 percent for rheumatic heart 
disease in a February 2006 rating decision.  Applicable law 
mandates that when a veteran seeks an increased rating, it 
will generally be presumed that the maximum benefit allowed 
by law and regulation is sought, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 
35 (1993).  As such, the veteran's claim for an increased 
evaluation for rheumatic heart disease remains in appeal 
status.


FINDING OF FACT

The veteran's rheumatic heart disease is productive of 
fatigue, with tolerance of a workload of about 4 metabolic 
equivalents (METs); ejection fractions recorded as ranging 
from 45 to 56 percent; and no indication of cardiac 
hypertrophy, dilation, or congestive heart failure due to 
this disease.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent 
disabling for rheumatic heart disease are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10 (2007); 38 
C.F.R. § 4100, 4.104, Diagnostic Code 7000 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
("VCAA"), the United States Department of Veterans Affairs 
("VA") has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction ("AOJ").  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

As noted above, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for an increased rating, but he was not provided 
with notice of the type of evidence necessary to establish an 
effective date in the event that a higher rating was to be 
assigned.  Despite the inadequate notice provided to the 
veteran concerning this element, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased.  Thus, any question as to the appropriate 
effective date to be assigned is rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  


In this case, the veteran reported on his claim for an 
increased evaluation that his symptoms had worsened.  
Accordingly, he was ordered one VA examination in March 2004 
and another in January 2006 following a December 2005 hearing 
with a Decision Review Officer. He was also scheduled for 
echocardiograms.

In addition to the two VA medical exams discussed above, the 
RO has obtained VA Outpatient treatment records from the 
Birmingham, Alabama VA Medical Center ("VAMC") dated 
January 2003 to February 2006.  The veteran submitted private 
treatment records from Southern Cardiovascular Associates 
dated April 2000; treatment records Dr. V.A. dated April 
2005; treatment records from Dr. T.A.L. dated April 2000; 
treatment records from Cherokee Baptist Medical Center dated 
March 1996 to July 2005; January 2005 treatment records from 
Coosa Medical Group; and treatment records from Dr. E.M.C. 
dated June 2005 to August 2005.  A hearing was also held 
before a Decision Review Officer in December 2005.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as is the case here, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  

In a November 1953 rating decision, the veteran was granted 
service connection and a noncompensable rating for rheumatic 
heart disease in view of treatment for this disorder in 
service. A 30 percent evaluation was assigned, effective from 
October 1999.

In February 2004, the veteran filed a claim for an increased 
rating for the service-connected rheumatic heart disease.

Under 38 C.F.R. § 4.104, Diagnostic Code 7000, concerning 
valvular heart disease (including rheumatic heart disease), a 
100 percent evaluation is assigned during active infection, 
with valvular heart damage and for three months following 
cessation of therapy for the active infection.

Thereafter, with valvular heart disease documented by 
findings on physical examination and either echocardiogram, 
Doppler echocardiogram, or cardiac catheterization, 
additional criteria provided in Diagnostic Code 7000 are 
utilized for rating purposes.

Valvular heart disease (including rheumatic heart disease) is 
rated at 30 percent for cases where a workload of greater 
than 5 metabolic equivalents ("METs") but not greater than 
7 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or with evidence of cardiac hypertrophy or 
dilatation on electro-cardiogram, echocardiogram, or x-ray.

A 60 percent evaluation is in order for cases with more than 
one episode of acute congestive heart failure in the past 
year; a workload of greater than 3 METs but not greater than 
5 METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.

A 100 percent evaluation contemplates chronic congestive 
heart failure; a workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

In all cases, whether or not cardiac hypertrophy or 
dilatation (documented by electrocardiogram, echocardiogram, 
or X-ray) is present and whether or not there is a need for 
continuous medication must be ascertained. Even if the 
requirement for a 10 percent rating (based on the need for 
continuous medication) or a 30 percent rating (based on the 
presence of cardiac hypertrophy or dilatation) evaluation is 
met, METs testing is required except (i) when there is a 
medical contraindication; (ii) when the left ventricular 
ejection fraction has been measured and is 50 percent or 
less; (iii) when chronic congestive heart failure is present 
or there has been more than one episode of congestive heart 
failure within the past year; and (iv) when a 100 percent 
evaluation can be assigned on another basis.  If left 
ventricular ejection fraction (LVEF) testing is not of 
record, evaluation should be based on alternative criteria 
unless the examiner states that the LVEF test is needed in a 
particular case because the available medical information 
does not sufficiently reflect the severity of the veteran's 
cardiovascular disability.  38 C.F.R. § 4.100.

The Board notes that it does not appear that the veteran has 
been notified of this new regulation to date.  However, the 
regulation has the effect of clarifying rather than 
fundamentally changing the underlying criteria for evaluating 
heart diseases, and the veteran will thus not be prejudiced 
by a discussion of this regulation in this case.  See Bernard 
v. Brown, 4 Vet. pp. 384, 394 (1993).

The criteria for the next higher rating of 100 percent have 
not been met.  There are no probative medical records 
indicating that the veteran has chronic congestive heart 
failure or that he has ever recorded a workload of 3 METs or 
less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope.  Moreover, he has never recorded a left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  

When examined by VA in March 2004, the examiner stated that 
the veteran's exercise was limited by his arthritis and that 
as a result it was impossible to evaluate his MET level.  The 
examiner noted that a December 2003 echocardiogram showed a 
normal ventricular size and function with an ejection 
fraction of 54 percent.  An August 2005 follow-up treatment 
report for heart disease, as well as for other disorders 
reveals no objective findings pertaining to the heart.  
However, an assessment of presumed congestive heart failure 
was made.  The Board observes that none of the medical 
evidence of record has confirmed a finding that the veteran 
has congestive heart failure.  In fact, a January 2006 VA 
examination report reveals that the veteran has never had any 
congestive heart failure.  The January 2006 VA examination 
report reveals that the veteran was diagnosed as having 
rheumatic heart disease.  He had a MET level of 4.  It was 
noted that ejection fraction in 2003 was 54 percent and that 
his current ejection fraction was 56 percent.  It was also 
noted that the veteran had dyspnea, fatigue and occasional 
dizziness and no other symptoms.

Since the evidence fails to show any congestive heart 
failure, a workload of 4 METs and left ventricular 
dysfunction with an ejection fraction which ranges between 
54-56 percent, the Board must conclude that the preponderance 
of the evidence is against the claim for increase; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

A disability rating in excess of 60 percent disabling for 
service-connected rheumatic heart disease is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


